EXHIBIT A
EXHIBIT B
                       Endeavor Academy
                       14076EastBriarwoodAvenue
                       Centennial,Colorado 80112
                       720.886.7200



October 11, 2019


Parents/Guardians of
5229 S. Fraser Way
Aurora, CO 80015

Dear Parents/Guardians,

This letter is a follow-up in regards to your student,               , who was referred to my office on
October 11, 2019 for detrimental behavior.             was assigned five days of out-of-school
suspension on October 11, 2019 and October 21-October 24, 2019.

Cherry Creek School District Policy, JKD-1-E, "Grounds for Suspension and Expulsion," JICDA
"Conduct and Discipline Code" and Colorado Revised Statutes 22-33-106, (I) (a-e) and 3 (c, e, and t),
state students may be suspended from a public school for the following:

   "Behavior on or off school property which is detrimental to the welfare, safety, or morals of
                              other students or school personnel. "

During the period of out of school suspension,              is not to be on the school grounds, in any
building, or in attendance of any school activity of the Cherry Creek School District. Violation of this rule
could result in her arrest for trespassing.

           is expected to behave in such a way that allows her to grow and find educational success. As
we have previously discussed, any further incidents will result in additional consequences being taken by
Endeavor Academy. If you have any questions , please call me at 720-886- 7200.




Principal

CD/mw




                                            V~to-              E~
                                             Cherry Creek Schools
